Title: Charles Clay to Thomas Jefferson, 1 May 1813
From: Clay, Charles
To: Jefferson, Thomas


          Dr Sir, May 1.—13
          by boy Will I Recieved your present of Tacitus for Cyrus, your friendly attentions to the proper & useful
			 Education of Cyrus is highly appreciated by us both, & I hope the impression will never be lessened.—I yesteday heard
			 of your being up, & intended visiting you this day with a mess of Asparagus, which grows upon us with a threating Aspect, we shall trust to your frequent Aid in keeping it within proper subjection;
			 Billy brings you a Mess, & I purpose Coming to see how you have it dressed, with the utmost Respect I present you my
          friendly SalutationsC. Clay
        